ADVISORY ACTION
Applicant’s request for consideration under the After Final Consideration Program filed 2/1/2021 has been entered. The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the updated search and/or completed additional consideration are: The after final amendment raises new issues, but would overcome all of the rejections in the most recent final Office action. A decision on determining allowability could not be made within the guidelines of the pilot. 

The proposed amendments filed 2/1/2021 will not be entered because they raise new issues that require further consideration and/or search. Specifically, the proposed amendments to claim 1 require units derived from 4,4’-diphenylmethane diisocyanate (or the corresponding diamine) and exclude triethylamine in amounts sufficient to enhance solubility of a polyamideimide resin, which are new issues.

The proposed amendments, if entered, would overcome the previous rejections under 35 USC 112 and the rejections under 35 USC 103. The amendments would resolve the ambiguity of claim 1 that forms the basis for the rejection under 35 USC 112(b) stated in paragraphs 2-4 of the Final Rejection mailed 10/22/2020. Additionally, the amendment to claim 1 to exclude triethylamine in amounts sufficient to enhance solubility of a polyamideimide resin would overcome the rejections under 35 USC 103 over Saotome in view of Kurita because Saotome requires the use of triethylamine in amounts that enhance the solubility of the polyamideimide [0007; 0017-0018]. Although the reference teaches other basic compounds can be used, the other components are taught to be used in addition to the triethylamine rather than as a replacement for it (Id.). Therefore, one of ordinary skill in the art would not have been motivated to modify the teaching of Saotome to arrive at the proposed claimed invention.

As noted above, the examiner performed an updated search and completed additional consideration of the proposed amendment within the time authorized for AFCP. In particular, the examiner reviewed the proposed claims and the reference Takahashi (JP 2011-236385), which was mentioned during the Interview conducted on 1/6/2021 (Summary mailed 1/8/2021). The examiner 
Regarding proposed claim 1, Takahashi discloses a composition comprising (A) a polyamideimide resin, (B) a basic compound, and (C) water [abstract]. Organic solvents can additionally be used [0022-0023]. The polyamideimide resin is formed from 3,3’-dimethylbiphenyl-4,4’-diisocyanate and further can be formed from 4,4’-diphenylmethane diisocyanate in amounts of less than 90 mol% [0008; 0010]. In at least one example, Takahashi provides a polymer formed from 800.08 g (3.0 mol) of 3,3’-dimethylbiphenyl-4,4’-diisocyanate and 505.5 g (2.0 mol) of 4,4’-diphenylmethane diisocyanate; i.e., 60 mol% of 3,3’-dimethylbiphenyl-4,4’-diisocyanate [0028]. The number average molecular weight is 10,000-35,000 [0014]. Although triethylamine is disclosed as an example of basic compound (B), the reference does not require this specific compound and further teaches other basic compounds can be used in its invention [0018].

In view of this disclosure, a determination on allowability could not be made within the guidelines of AFCP. The examiner therefore maintains the rejections of record.

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787